Name: Commission Regulation (EC) NoÃ 550/2006 of 4 April 2006 on granting import licences for cane sugar for the purposes of certain tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  beverages and sugar;  Africa
 Date Published: nan

 5.4.2006 EN Official Journal of the European Union L 96/5 COMMISSION REGULATION (EC) No 550/2006 of 4 April 2006 on granting import licences for cane sugar for the purposes of certain tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (2), Having regard to Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96 (3), and in particular Article 5(4) thereof, Whereas: (1) Article 9 of Regulation (EC) No 1159/2003 lays down detailed rules on determining the delivery obligations at zero duty for products falling within CN code 1701 expressed as white sugar equivalent for imports originating in countries which are parties to the ACP Protocol and the India Agreement. (2) The weekly totals referred to in Article 5(2) of Regulation (EC) No 1159/2003 show that some sugar is still available for the delivery obligations for preferential sugar originating in Malawi for the 2005/06 delivery period which have already reached their limits. (3) Under these circumstances, the Commission must indicate that the limits concerned have not been reached, HAS ADOPTED THIS REGULATION: Article 1 The limits for the delivery obligations for preferential sugar originating in Malawi for the 2005/06 delivery period have not yet been reached. Article 2 This Regulation shall enter into force on 5 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 987/2005 (OJ L 167, 29.6.2005, p. 12). (2) OJ L 146, 20.6.1996, p. 1. (3) OJ L 162, 1.7.2003, p. 25. Regulation as last amended by Regulation (EC) No 568/2005 (OJ L 97, 15.4.2005, p. 9).